Citation Nr: 1537025	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for antral ulcer.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypotension.

5.  Entitlement to service connection for a low back disorder, including as secondary to, so a residual of, meningitis.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for insomnia.

8.  Entitlement to service connection for bilateral hearing loss, including as secondary to, so a residual of, meningitis.

9.  Entitlement to service connection for tinnitus, including as secondary to, so a residual of, meningitis.

10.  Entitlement to service connection for asthma.

11.  Entitlement to a rating higher than 10 percent for the residuals of meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran who served on active duty from October 1977 to October 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, in support of these claims, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board; a transcript of the hearing is of record.

During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead the Board do so in the first instance.  He also requested, and was granted, 60 additional days to obtain and submit still other evidence, and it since has been received.

The claims of entitlement to service connection for bilateral hearing loss, tinnitus, and asthma, as well as for a higher rating for residuals of meningitis, require further development before being decided on appeal.  So the Board is REMANDING these claims to the AOJ.  However, the Board is going ahead and deciding all of the other claims.

FINDINGS OF FACT

1.  On the record at a hearing before the Board in March 2015, so prior to the promulgation of a decision in this appeal, the Veteran indicated he is withdrawing his claims for service connection for obstructive sleep apnea, antral ulcer, hypertension, and hypotension; consequently, there are no questions of fact or law regarding these claims for the Board to consider.

2.  A chronic low back disability was not manifested in service; arthritis of the low back (in particular, the lumbosacral segment of the spine) was not manifested within one year following the Veteran's separation from service; and a low back disability is not shown to be otherwise related or attributable to his service, including caused or aggravated by a service-connected disability, especially the residuals of meningitis.

3.  A cervical spine disability was not manifested in service, arthritis of the cervical spine was not manifested within one year following the Veteran's separation from service, and no diagnosed cervical spine disability is shown to be otherwise related or attributable to his service.

4.  A diagnosed disability involving insomnia is not shown.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal with respect to the claims of entitlement to service connection for obstructive sleep apnea, antral ulcer, hypertension, and hypotension; the Board resultantly has no jurisdiction to consider these claims.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  A chronic low back disability was not directly incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred during his service, and is not secondarily related either, meaning caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  A chronic cervical spine disability was not directly incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria are not met for entitlement to service connection for insomnia.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal and Consequent Dismissal of Some of the Claims

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law affecting the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  But according to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

38 U.S.C.A. § 7105(a) explains that an appeal to the Board is initiated by the timely filing of a Notice of Disagreement (NOD) and, after provision and receipt of a Statement of the Case (SOC), completed by timely submission of Substantive Appeal (VA Form 9 or equivalent statement).  See also 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In June 2010, the Veteran filed a Substantive Appeal that perfected his appeal in the matters of his purported entitlement to service connection for obstructive sleep apnea, antral ulcer, hypertension, and hypotension.  In his hearing testimony since provided before the undersigned in March 2015, however, as confirmed by the transcript of the proceeding that also since has been associated with the record, the Veteran indicated he is withdrawing his appeal of these several claims and, instead, limiting his appeal to the matters of his entitlement to service connection for a low back disability, cervical spine disability, insomnia, bilateral hearing loss, tinnitus, asthma, and the rating for the residuals of meningitis.

As the Veteran has withdrawn his appeal of the other claims, there remain no allegations of error of fact or law for appellate consideration regarding the issues of his entitlement to service connection for obstructive sleep apnea, antral ulcer, hypertension, and hypotension.  Accordingly, the Board has no further jurisdiction to consider the merits of these claims, and the appeal of them must be summarily dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The requirements of these statutes and regulations have been met.  In particular, by way of correspondence dated in July 2008, August 2008, and December 2008, VA duly notified the Veteran of the information and evidence needed to substantiate and complete his claims, including of the information and evidence that he was responsible for providing versus the information and evidence that VA would attempt to obtain for him, so on his behalf, also of how VA assigns "downstream" disability ratings and effective dates when service connection is granted for an alleged disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Those notices also preceded the initial adjudication of the claims in February 2009, so were provided in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  It is not alleged that those notices were insufficient, certainly not shown that any deficiency of notice, even on the chance there was, was prejudicial, meaning outcome determinative of the claims, i.e., more than harmless.  See Shinseki v. Sanders, 556 U.S. 396, 412-414 (2009) (clarifying the Veteran has this burden of proof).  Notably, during the March 2015 videoconference hearing before the Board, the undersigned presiding judge advised the Veteran of what was still needed to substantiate his claims (namely, evidence of a correlation ("nexus") between his claimed disabilities and his military service, either directly, presumptively or secondarily by way of a service-connected disability).  Moreover, the Veteran's testimony, including his responses to questions specifically asked, both by his representative and this presiding judge, reflects that he was aware of what remained needed to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).


As for the additional obligation to assist him with his claims, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained to the extent obtainable.  The RO also arranged for VA examinations in July 2014.  The examinations are adequate for rating purposes; they include a review of the Veteran's relevant medical history, an objective physical examination that included all necessary findings, and opinions supported by rationale and citation to factual data or medical authority.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has stated that this element establishes a "low threshold" and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


With respect to the service-connection claim for insomnia, the low threshold of McLendon has not been met as there is no evidence suggesting this claimed insomnia disorder may be related or attributable to the Veteran's service.  Further, even more fundamentally deficient is the fact that there also is no evidence of a current disability or persistent or recurrent symptoms of a diagnosed disability, which in turn could be related or attributable to the Veteran's service, including by way of an examination and medical nexus opinion.  Therefore, a VA examination for a nexus opinion in this matter is not necessary to deciding this claim.  VA is not obligated to schedule an examination for an opinion in this circumstance merely as a matter of course.  The evidence, as it stands on this claim, is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion, as this would circumvent the craftily tailored language of the statutes and regulations governing when examinations and opinions should be obtained.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (indicating that, generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone).  VA's duty to assist therefore is met.

Legal Criteria, Factual Background, and Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, but with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of:  (1) a current disability for which service connection is claimed; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability first diagnosed after discharge may be service connected if the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including arthritis) may be service connected on a presumptive basis if manifested in a specified period of time following a Veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

To establish the required nexus, a Veteran also may show that a condition noted during service has persisted since by showing continuity of symptomatology.  38 C.F.R. § 3.303(b).  But this route to service connection is only available for the conditions specifically identified as chronic in § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay evidence may be competent and sufficient evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Conversely, competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).

Low Back Disability

The Veteran's primary theory of entitlement to the benefit sought is essentially one of secondary service connection.  Service connection has been established for residuals of meningitis.  He alleges that he has a low back disability secondary to this service-connected disability.

The Veteran's STRs reflect complaints of mid-back pain associated with meningitis in May 1978.  The STRs are otherwise unremarkable for any complaints, findings, treatment, or diagnosis regarding the low back.  On August 1980 service separation examination, the spine was normal on clinical evaluation.  On an August 1980 report of medical history, the Veteran denied any history of recurrent back pain.  His military service ended in October 1980.

During a June 1992 VA neurological examination, nearly 12 years later, the Veteran reported having trouble over the years with back pain and muscle spasms; he reported having been given muscle relaxants for his back condition.  The examiner noted the Veteran's history of meningitis and opined that he could not find definite neurologic residuals.

On October 1992 treatment, the Veteran reported intermittent low back pain and muscle spasms in the low paracervical region/interscapular area.  On January 1993 treatment, he complained of intermittent lumbar pain; he reported the pain had increased in 1991 following a motor vehicle accident, although he had no documented associated injuries.  The assessments included myofascial pain syndrome.

VA and private treatment records reflect ongoing complaints of chronic low back pain from 2003 onwards.

In an April 2009 statement, treating physician Dr. Villafana stated that he had been treating the Veteran since June 2007 for severe and chronic spinal disease.  He stated that the Veteran's back problems required daily use of anti-inflammatory and pain medications, that the Veteran's back disability had not significantly improved, and that it would likely deteriorate further.

In a July 2010 statement, Dr. Villafana stated that he was treating the Veteran for chronic lumbar spinal stenosis with radicular features, for which he was on a daily course of opioid and non-steroidal anti-inflammatory drugs (NSAIDs).  Dr. Villafana opined that the condition had not really improved since he began treating the Veteran in 2007 and that the spinal stenosis would likely be a lifelong condition, requiring daily medication to control the pain.  

During a July 2014 VA compensation examination, the examiner observed the Veteran was diagnosed with lumbar spondylosis in 1992.  The Veteran reported a long-standing history of low back pain, stating that he had complaints of low back pain during his military service.  He acknowledged also being involved in a motor vehicle accident that had aggravated his back pain, but he could not articulate when the accident had occurred; the examiner noted there was no record of the accident, or treatment related to it, within the available medical record.  On examination, the Veteran reported pain over the lumbar spine; he denied numbness, tingling, or weakness of the lower extremities, or any bowel or bladder incontinence.  He had not had any surgery or interventional procedures of the lumbar spine.  He reported constant lumbar spine pain and could not identify any exacerbating factors or activities.  The examiner noted that an August 1980 service separation health assessment included no subjective complaint, or objective medical finding, of an ongoing lumbar spine problem.  


Following a physical examination, the VA examiner found that a review of the STRs indicates the Veteran had an occasional intermittent complaint of myofascial lumbar spine pain throughout his active duty military career, though no imaging studies were taken of the lumbar spine while he was on active duty; no complaints were made consistent with radicular symptoms.  The examiner noted that evaluations by military physicians for the intermittent episodes of lumbar spine pain revealed normal range of motion and no findings consistent with a radiculopathy, and there was no report of a significant accident or injury of the lumbar spine.  The examiner opined that the Veteran's present back condition most often occurs as a chronic process from "wear and tear" and is also part of the normal aging process of the spine.  The examiner explained that muscle strain of the thoracolumbar spine (apparently referring to the complaint of "mid back" pain in the STRs) is a soft-tissue disorder that typically resolves in several weeks to months without residuals or long-lasting sequelae, i.e., residuals.  The examiner noted that the current medical literature does not recognize lumbar strain/sprain as a known cause of spondylosis of degenerative disc disease.  The examiner opined that, while back pain can also be a symptom of meningitis, this too had resolved when the meningitis was successfully treated.  The examiner opined that there was no significant lumbar spine injury and no objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in the STRs, and the August 1980 service separation health assessment demonstrated no subjective complaint or objective medical finding of an ongoing lumbar spine complaint.  The examiner therefore opined that it is unlikely the Veteran's present condition of spondylosis of the lumbar spine is related to (or aggravated by) an in-service injury, event or illness.

The medical evidence is otherwise unremarkable regarding a low back disability or etiology.


The preponderance of the evidence is against finding that a low back disability was incurred in service.  The Veteran's STRs are unremarkable for any complaints or findings regarding his low back, meaning the lumbar segment of his spine in particular, though as mentioned there was a complaint referable instead to the mid back (apparently referring to the middle or thoracic segment of his spine).  The VA Rating Schedule no longer distinguishes the two and instead just refers to the thoracolumbar (thoracic and lumbar) segment of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243.  In any event, and regardless of the characterization, during his August 1980 separation examination the Veteran did not report a low back disability.

As already alluded to, arthritis is a chronic disease per se according to 38 C.F.R. § 3.309(a).  And as the Veteran has lumbar spondylosis, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  But after reviewing all of the relevant evidence, the Board finds that the preponderance of it demonstrates that a chronic (meaning permanent) low back disability was not manifested in service, or on a continuous basis thereafter; and that the current low back disability is unrelated to the Veteran's service.  He has not specifically contended that he has had low back symptoms continuously since his service.

There also is no evidence that lumbosacral spine arthritis was manifested in the initial year following the Veteran's discharge from active duty, meaning by October 1981.  To the contrary, the post-service medical evidence of record does not show complaints of or treatment for the low back until 1992 or thereabouts, so not until approximately 12 years after his separation from service.  While this alone is not determinative or dispositive of whether he had a low back disability during the intervening years following service, it is nonetheless probative evidence tending to refute this notion.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so 

relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  Consequently, service connection for a low back disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis under 38 U.S.C.A. § 1137) is not warranted.  

Equally, post-service evaluation/treatment records provide no indication that a low back disability may somehow otherwise be directly related or attributable to the Veteran's service.  38 C.F.R. § 3.303(d).

As was noted, the Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  The Board finds the July 2014 VA examination and opinion to be entitled to a lot of probative weight, as it took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinion was also based on a physical examination and includes a historically accurate explanation of rationale that cites to factual data.  Further, the examiner clearly reviewed all of the evidence of record, including the Veteran's contentions, and indicated the Veteran's meningitis did not cause or aggravate his low back disability.  Because there is no equally competent (medical opinion/treatise) evidence to the contrary, the Board finds that opinion persuasive.  The provider cited to factual data (i.e., that the Veteran's complaints of back pain in service resolved upon successful treatment of his meningitis) and pointed to other etiology considered more likely, the normal aging process of the spine with chronic wear and tear.  The question of whether a disability such as meningitis causes or aggravates another disability (here, as of the spine) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  Accordingly, the claim must be denied.

Cervical Spine Disability

The Veteran's STRs reflect complaints of neck pain associated with meningitis in 1978.  The STRs are otherwise unremarkable for any complaints, findings, treatment, or diagnosis of a chronic (again, meaning permanent) cervical spine disability.  On August 1980 service separation examination, the neck and spine were normal on clinical evaluation.  On an August 1980 report of medical history, the Veteran denied any history of arthritis, rheumatism, or bursitis, or bone, joint, or other deformity.  His military service ended in October 1980.

An August 1991 MRI of the cervical spine, taken nearly 11 years later, showed moderate posterior disc herniation at the C5-6 level to the right of the midline.  In a December 1991 statement, Dr. Villavicencio indicated she was treating the Veteran due to an automobile accident in which he was involved in June 1991; she said he had a herniated cervical disc that required surgery and rendered him totally and temporarily disabled.

In a March 1992 statement, Dr. Villavicencio explained that the Veteran's herniated disc at the level of C5-C6 was an extremely significant herniated disc; she and the consulting neurosurgeon, Dr. Swann, opined that the Veteran required surgery to the neck and he was totally disabled until he could have the surgery.

On October 1999 VA examination, the Veteran reported episodes of neck pain from time to time since his service, and he currently had neck pain several times a day.

During a July 2014 VA compensation examination, the examiner noted the Veteran was diagnosed with cervical spondylosis in 1992.  The Veteran reported a long-standing history of cervical spine pain, stating that he had experienced neck pain during his military service.  He also acknowledged being involved in a motor vehicle accident since service that had aggravated his neck pain, but he was unable to articulate when the accident had occurred; the examiner noted there was no record of the accident, or treatment related to it, within the available medical record.  On objective physical examination, the Veteran reported pain over the lower cervical spine without radiation; he denied numbness, tingling, or weakness of the upper extremities.  He had not had any surgery on his cervical spine but reported he receiving injections into his neck while at Fort Lewis; the examiner noted there was no evidence of the Veteran receiving treatment for his cervical spine pain or being stationed at Fort Lewis, Washington.  The examiner indicated an August 1980 service separation health assessment included no subjective complaint or objective medical finding of an ongoing cervical spine complaint.  

Following physical examination, the VA examiner found that a review of the STRs indicates the Veteran had an occasional intermittent complaint of myofascial cervical spine pain throughout his active duty military career; no complaints were made consistent with radicular symptoms.  The examiner noted that evaluations by military physicians for the intermittent episodes of cervical spine pain revealed normal range of motion and no findings consistent with a radiculopathy, and there was no report of a significant accident or injury of the cervical spine.  The examiner observed that an MRI of the cervical spine had revealed degenerative changes.  The examiner opined that the Veteran's present neck condition most often occurs as a chronic process from "wear and tear" and is also part of the normal aging process of the spine.  The examiner stated that muscle strain of the cervical spine is a soft-tissue disorder that typically resolves in several weeks to months without residuals or long-lasting sequelae.  The examiner noted that the current medical literature does not recognize cervical strain/sprain as a known cause of spondylosis or degenerative disc disease.  The examiner opined that neck pain can also be a symptom of meningitis, but this too resolved when the meningitis was successfully treated.  The examiner opined that there was no significant cervical spine injury and no objective evidence of a chronic recurrent neck problem or residual cervical spine pathology documented in the STRs, and that the August 1980 service separation health assessment demonstrated no subjective complaint or objective medical finding of an ongoing cervical spine complaint.  The examiner therefore opined that it is unlikely the Veteran's present condition of spondylosis of the cervical spine is related to (or aggravated by) an 
in-service injury, event or illness.

During his March 2015 Board hearing, the Veteran testified that he had sustained a neck injury during his military service.

The Veteran also submitted a May 2015 physician's questionnaire from treating cardiologist, Dr. Thompson, who opined that the current cervical spine disability is not more likely than not due to or aggravated by the service-connected meningitis.  Dr. Thompson indicated, instead, the symptoms were probably due to arthritis, not meningitis, and suggested to "ask a neurologist".

Rather than a neurologist's opinion, the Veteran submitted a May 2015 physician's questionnaire from treating family practice physician Dr. Fernandez, who opined that the current cervical spine disability is more likely than not due to or aggravated by the service-connected meningitis.  Dr. Fernandez indicated the headaches and cervicalgia the Veteran experiences have been present for many years, prior to the most recent neurological event (ischemic cerebrovascular accident) in 2014.  That was in reference to an intervening stroke.

But just as in the case of the Veteran's claim for a low back disability, a chronic cervical spine disability was not noted in service or clinically noted post-service prior to 1992 or thereabouts, and service connection for a cervical spine disability on the basis that such disability became manifest in service and persisted is not warranted.  Moreover, as arthritis is not shown to have been manifested in the first post-service year, meaning by October 1981, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply. 

Furthermore, the preponderance of the evidence is against finding that the Veteran's current cervical spine disability is otherwise related or attributable to his service.  Regarding this determinative issue of causation or etiology, the Board finds the July 2014 VA compensation examination and opinion to be entitled to a lot of probative weight, as they took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinion was also based on a physical examination and includes a historically accurate explanation of rationale citing to factual data.  Further, the examiner clearly reviewed all of the relevant evidence of record, including the Veteran's lay contentions of purportedly having experienced noteworthy symptoms since his service.

The most persuasive medical evidence, however, is to the effect that the chronic disorder diagnosed after service did not initially manifest during the Veteran's service, so not the type of situation contemplated by 38 C.F.R. § 3.303(d).  The evidence also is not in a state of relative equipoise on this question of nexus between any diagnosis of a cervical spine disability and the Veteran's service.  Simply stated, the Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating the Veteran does not have a current cervical spine disability owing to his service.  The most competent and credible (therefore most probative) evidence of record is against finding that any current cervical spine disability was incurred in or caused by his active service.  


Although there is obvious disagreement on this determinative issue of causation, greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 2014 VA compensation examiner specifically cited to several treatment records and accounted for the Veteran's contentions in support of his claim.  

In comparison, the Board finds Dr. Fernandez's May 2015 opinion warrants less probative weight because it does not express familiarity with the entire factual record, but instead is based primarily on current treatment observations and the Veteran's own reported history.  Regarding the latter, a Veteran may provide credible lay testimony regarding his history of injury and events and, absent a contrary finding this testimony is not credible, it is permissible for an examiner in turn to rely on it in making a diagnosis and attributing the diagnosis to the claimed injury or events in service.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Here, though, notably, Dr. Fernandez did not account for the factual data weighing against the Veteran's claim, including the absence of any documentation of complaints or consequent treatment for an extended period of time post service, and that the Veteran's cervical spondylosis/arthritis occurred post service and has been identified as the primary cause of his neck complaints.

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's cervical spine disability and his service is in the report of the July 2014 VA examination.  The examiner opined that the Veteran's current cervical spine disability is unrelated to his service, and explained that it is instead related to the normal aging process of the spine and chronic wear and tear over time.  In so concluding, there was greater explanation of the underlying rationale than in comparison to those who contrarily concluded favorably.  And more than anything else, the rationale or reasoning of an opinion is where most of the probative value of it is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  As an example, Dr. Fernandez, who commented favorably, eliminated the Veteran's intervening stroke in 2014 as the source or cause of his cervical spine disability, but did not also address the equally important intercurrent motor vehicle accident that also has occurred since conclusion of the Veteran's service.  So Dr. Fernandez' opinion ignored or certainly did not account for relevant facts and circumstances, which in turn tends to undermine the opinion's ultimate probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez, 22 Vet. App. at 304; Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Board consequently finds the VA medical opinion on this determinative issue of causation far more probative than the private examiners'.

Regarding the Veteran's own personal opinion that his cervical spine disability is due to his military service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the probable etiology of a disorder such as cervical spondylosis falls outside the realm of common knowledge of a lay person.  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence that has more probative value than the VA compensation examiner's unfavorable opinion.

Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability, and the claim resultantly must be denied.


Insomnia

The Veteran contends that he has an insomnia disorder that was incurred in service.  

The Veteran's STRs reflect complaints of insomnia in service when he was hospitalized for meningitis.  The STRs are otherwise unremarkable for any complaints, findings, treatment, or diagnosis of insomnia.  On August 1980 service separation examination, neurologic and psychiatric findings were normal on objective clinical evaluation.  On an August 1980 report of medical history, the Veteran denied any history of frequent trouble sleeping.  His military service ended in October 1980.

Post-service, private treatment records reflect an assessment of sleep apnea in March 2002 and complaints of fatigue and stopping breathing at night in February 2004.

During his March 2015 Board hearing, the Veteran testified that he could not sleep at all after suffering a neck injury in service and was prescribed Valium.

The available VA and private treatment records, however, are otherwise unremarkable for a diagnosis of, or treatment for, any insomnia disorder per se, that is, other than the obstructive sleep apnea that also is being claimed as due to the Veteran's military service.  It is also important to point out in this regard that insomnia is a mere symptom, whereas obstructive sleep apnea is an actual diagnosis that may account for a symptom such as insomnia (inability to sleep) or constellation of symptoms (e.g., choking, suffocating while trying to sleep, etc.)

The threshold requirement here (as in any claim seeking service connection) is that there must be competent and credible evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is being sought, i.e., a diagnosed insomnia disorder.  See 38 U.S.C.A. § 1131.


Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Here, though, the record simply does not include any such evidence.  Notably, the treatment records associated with the file do not show any diagnosis or treatment for an insomnia disorder (that is, other than as mentioned the obstructive sleep apnea also being claimed separately).   The Veteran's contention that he became unable to sleep following a neck injury in service does not support a finding that he has had persistent or recurrent symptoms of an insomnia disorder ever since.  Accordingly, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  For this reason, the preponderance of the evidence is against this claim for service connection for insomnia.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is inapplicable.


ORDER

The appeal seeking service connection for obstructive sleep apnea, antral ulcer, hypertension, and hypotension is dismissed.

Service connection for a low back disability, including as secondary to a service-connected disability, is denied.

Service connection for a cervical spine disability is denied.

Service connection for insomnia is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the remaining claims on appeal.  See 38 C.F.R. § 3.159.

Under governing law, any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability will be service connected on a secondary basis.  38 C.F.R. § 3.310(b).  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

On September 2008 VA audiological examination, the examiner opined, based on the fact that the Veteran had hearing well within normal limits in both ears at the time of separation from service, and the fact that there was no complaint/treatment of tinnitus during military service, that it is less likely than not that the Veteran's tinnitus is related to his military service.  On January 2009 VA audiological examination, the examiner again noted that the Veteran's hearing was within normal limits in both ears on August 1980 service separation examination and opined that it therefore is less likely as not that the hearing loss had its origin during his military service.

The Board finds the September 2008 and January 2009 VA examinations and medical opinions to be inadequate because the examiners did not address the Veteran's secondary service connection theory of entitlement for bilateral hearing loss and tinnitus.  Because the VA examiners did not address whether the Veteran's service-connected meningitis caused or aggravated his bilateral hearing loss and tinnitus, a remand for corrective action is necessary.  Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

Additionally, the Veteran alleges that he has a current asthma disability that was incurred in service.  The STRs reflect treatment for upper respiratory conditions.  Private treatment records reflect an assessment of bronchitis in July 2000, an assessment of moderate persistent type asthma in May 2003, and an assessment of bronchitis in January 2007.  In a July 2010 statement, treating physician Dr. Villafana stated that he was treating the Veteran for asthma, for which he was on daily bronchodilator inhalers.  At the March 2015 Board hearing, the Veteran contended that his current bronchial asthma developed from the upper respiratory symptoms he experienced in service.  He and his wife testified that he had been having upper respiratory problems since his separation from service.

The Veteran has stated (and is competent to observe) that he has had various upper respiratory symptoms since his separation from service.  Given the lay statements and testimony from the Veteran that he has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous respiratory symptoms, and whether such disability is related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.


Further, the Veteran contends that his service-connected residuals of meningitis have worsened since the most recent (September 2008) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current rating does not reflect his symptoms and related impairment.  At the March 2015 Board hearing, the Veteran testified that he suffers from a speech disorder, bad headaches, back pain, seizures, tinnitus, and a heart condition as residuals of meningitis.  His wife testified that he has back pain, decreased vision, hearing impairment, memory loss, and speech problems.  An examination reassessing the current severity of the service-connected disability is indicated.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, updated records of all pertinent VA treatment the Veteran has received for the disabilities at issue are evidence constructively of record and must be secured.  38 C.F.R. § 3.159(c)(2); see also See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain complete copies of all updated records of the Veteran's VA treatment for the remaining disabilities at issue.  

2.  After receipt of all additional records, arrange for the Veteran to be examined by an audiologist to determine the etiology of his bilateral hearing loss and tinnitus, and in particular whether each was caused OR is being aggravated by his service-connected meningitis.  The Veteran's entire record (including this decision and remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions responding to the following:

a) What is the most likely etiology for the Veteran's bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or greater probability) that the bilateral hearing loss was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected meningitis?  [The opinion must address aggravation.]

b)  What is the most likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or greater probability) that the tinnitus was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected meningitis?  [The opinion must address aggravation.]

c) If the opinion is to the effect that the meningitis did not cause, but aggravated, the Veteran's bilateral hearing loss, the examiner should specify, to the extent possible, the degree of hearing loss pathology/impairment that resulted from such aggravation.  Similarly, if the opinion is to the effect that the meningitis did not cause, but aggravated, the Veteran's tinnitus, the examiner should specify, to the extent possible, the degree of tinnitus pathology/impairment resulting from such aggravation.

c) If the bilateral hearing loss and/or tinnitus is determined to be unrelated to service, and to not have been caused or aggravated by a service-connected disability, the examiner should identify the etiology/etiologies for hearing loss and tinnitus that is considered more likely.

The examiner must include rationale for all opinions.  

3.  Also arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any upper respiratory disabilities found.  His complete record (including this decision and remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

a) Please identify (by medical diagnosis) each upper respiratory disability found.

b) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in or caused by the Veteran's active duty service? and 

c) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) related to the post-service symptoms reported by the Veteran?  

The examiner must discuss the rationale for all opinions.

4.  As well, arrange for an appropriate examination to ascertain the current severity of the residuals of the Veteran's meningitis.  His entire record (including a complete copy of this decision and remand) should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms and impairment owing to the residuals of meningitis in detail.  The examiner must include rationale with all opinions.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If a claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) concerning it and give him time to respond before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


